PER CURIAM
Defendant seeks review of the revocation of his probation imposed as a result of convictions for burglary in the first degree, ORS 164.225, and assault in the fourth degree, ORS 163.160. Defendant assigns error to the trial court’s admission of hearsay evidence at his probation revocation hearing, arguing, in part, that such admission violated his right to confrontation under the Due Process Clause of the Fourteenth Amendment to the United States Constitution. Defendant asserts that he preserved this argument as required by ORAP 5.45 by including it in a motion in limine that he submitted to the trial court. However, because defendant did not pursue an objection or seek a ruling on due process grounds at any point during the revocation hearing, that issue is not preserved for purposes of appeal. State v. Turley, 202 Or App 40, 47-48, 120 P3d 1229 (2005), rev den, 340 Or 157 (2006).
A discussion of the alternative grounds for reversal raised by defendant would not benefit the public, bench, or bar.
Affirmed.